DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to arguments/remarks filed on 03/01/2021.
Claims 1-20 are currently pending and considered below.

Claim Rejections - 35 USC §103 – Withdrawn

Applicant’s arguments/remarks, see Remarks/Amendments, filed 03/01/2021, with respect to the rejection of claims 1-20 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC §103 has been withdrawn.  Independent claims 1 and 11 include additional elements not taught by the prior art and therefore include allowable subject matter as detailed below.

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Li (US 2014/0297394), Traasdahl (US 2013/0124309), Lei (US 2015/0193811), and Linden (US 2016/0117740) disclosing:
Li (US 2014/0297394) disclosing systems and methods for behavioral retargeting of users using cookie disabled devices.
Traasdahl (US 2013/0124309) disclosing managing associations between device identifiers.
Lei (US 2015/0193811) disclosing a system and method for estimating potential unique online users and advertisement can reach.
Linden (US 2016/0117740) disclosing methods of remarketing products to social network users.
The prior art of record, however, does not teach at least these elements of the independent claims:
determining, by one or more data processing apparatus, that an account identifier of a given user is included in a first segment of a remarketing list for a given content provider based on an intent index value calculated using historical interactions performed by the given user; 
varying, by the one or more data processing apparatus, a frequency of content item delivery to the given user over time, including: 
reassigning, by the one or more data processing apparatus, the account identifier of the given user to different segments of the remarketing list based on a trajectory of the intent index value for the account identifier, wherein each segment among the different segments of the remarketing list specifies a different non-zero frequency of delivering content items of the given content provider to users in the segment;
identifying a post-conversion model that is indicative of a level of post- conversion user interest in a given item by users that (i) performed a pre-conversion activity of the given user that caused the given user to be re-assigned to the one of the different segments of the remarketing list and (ii) performed the conversion performed by the given user; 
determining, based on the post-conversion model, the level of post-conversion interest of the given user based on the subsequent interactions performed by the given user and the post-conversion model; 
selecting, based on the determined level of post-conversion interest of the given user, (i) a content item accessed from a content item database, and (ii) an intensity level for presenting  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/M.J.C/Examiner, Art Unit 3682


/GAUTAM UBALE/PRIMARY EXAMINER, ART UNIT 3682